In re Feet, Julius; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Terrebonne, 32nd Judicial District Court, Div. “E”, No. 139-055; to the Court of Appeal, First Circuit, Nos. KW92 0586, KW92 1152, KW92 1668.
Granted. The district court is ordered to provide the relator with a copy of the transcript of the evidentiary hearing conducted on his application for post conviction relief. *922In addition, the district court is ordered to provide this Court with a copy of its compliance with this order.
HALL, J., not on panel.